DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 30, 2021 has been entered.

Application Status
This action is written in response to applicant's correspondence received July 30, 2021.  Claims 5-7, 13-25, 28, 30-31, and 36-39 are currently pending.  Claims 13-25 and 36-38 are withdrawn from prosecution as being drawn to non-elected subject matter.  Accordingly, claims 5-7, 28, 30-31, and 39 are examined herein.  The restriction requirement mailed July 5, 2017 is still deemed proper. Applicant's elected Group I without traverse in the reply filed October 30, 2017. 
Any rejection or objection not reiterated herein has been overcome by amendment Applicant's amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Declaration
The Declaration under 37 CFR 1.132 filed July 30, 2021 has been fully considered but is insufficient to overcome the rejection of claims 5-7, 28, 30-31, and 39 based upon a new rejection under 35 U.S.C. 103 as set forth below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 28, 30-31, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 28 and 31 is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
According to MPEP§2173.05(b).III.D. “The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention.”  In the instant case, “substantially” is modifying “not comprising differentiated cells”.  Although “substantially” is used twice in the specification, both instances are used to describe the changes seen in cell survival or morphology 
Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 28, 30, 31, and 39 are rejected under 35 U.S.C.103 as being unpatentable over Chen (Chen et al. (2013) Biomaterials 34: 1701-1711, plus Supplemental materials, published December 4, 2012) in view of Yu (Yu et al. (2012) Cancer, 118(7): 1884-1893) and Kosai (WO 2012/133674, see WIPO English translation).
Claim 28 recites "A population of stem cells substantially not comprising differentiated cells", which is a product.  The recitation "transfected with a lentiviral vector prior to differentiation of said stem cells", refers to process limitations.  Accordingly, claim 28 is properly construed as a product-by-process claim. 
MPEP 2113 makes clear that "Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps" and that "determination of patentability is based on the product itself'.  In the instant case, the recitation "A population of stem cells substantially not comprising differentiated cells, transfected with a lentiviral vector prior to differentiation of said stem cells" refers to a population of undifferentiated stem cells comprising the lentiviral vector.
As recited above “substantially not comprising differentiated cells” is unclear.  However, for the purposes of examination, the limitation is interpreted to encompass a population of stem cells that have not undergone a differentiation induction treatment.  
Chen teaches a population of mouse embryonic stem cells (mESC) and mouse induced pluripotent cells (miPSC) maintained in an undifferentiated pluripotent state (section 2.1) that are transfected (i.e. infected) with the lentiviral vectors pLV/Final-puro-Nanog-deltaTK (Nanog-deltaTK, NT) or pLV/Final-puro-Nanog-CodA (Nanog-codA, NA) (Section 2.2, Fig.S1).  Chen makes it clear that the miPSCs and mESCs are maintained in an undifferentiated state (Section 3.3, 1st sentence).  Chen notes that “No obvious morphological difference was noted when untransduced and transduced cells were compared. The genetically modiﬁed clones exhibited an extensive self-renewal capacity and could be after transduction of the lentiviral vector (Section 3.4, sentence 1-2).  
The specification teaches that "The term 'recombination cassette' refers to a region that allows gene recombination (using a recombinase), which has nucleic acid sequences recognized by a recombinase and a foreign gene insertion site flanked by the nucleic acid sequence" ([0032]).  Chen teaches the lentiviral vector contains recombination sites (attB4 and attB2) with foreign nucleic acids (Nanog promoter, and CodA or DeltaTK coding sequences, Fig. S1) between them.  Chen also teaches the vectors were built by recombining the pUp-promoters (i.e. Nanog) and pDown-genes (CodA and deltaTK) “into the pDest-puro vector employing the LR recombination protocol” (Section 2.2).  
Chen teaches the Nanog promoter operably linked with either the CodA gene or the DeltaTK gene (Fig. S1, Figs 1-2).  Chen teaches the Nanog promoter is active in “pluripotent stem cells and rapidly down-regulated during differentiation. The expression of Nanog is only found in very restricted stem cell lineages” (Section 1, para 4).  Chen teaches that five days after differentiation induction no Nanog-positive transduced cells remained (Section 3.4), indicating that the Nanog promoter is inactive in differentiated cells that arose from the stem cell population.  Chen also teaches “Toxic, suicide, and apoptotic genes are widely used to ablate tumor-forming cells in work on cancer therapy. Genetic modiﬁcation of pluripotent stem cells with suicide gene, is considered to be one of the most valuable approach by which to address the possible undesirable outcomes after stem cell transplantation.”  Specifically, Chen teaches that deltaTK and CodA are suicide genes (Section 1, para 4) that only kill cells in the presence of the drugs ganciclovir (GCV) and 5FC, respectively (Fig 1-2), by converting the drugs to 
Chen does not teach a marker gene operably linked to the promoter.  Chen also does not teach a sequence capable of allowing the promoter to cause the marker gene and the drug-dependent suicide gene to be simultaneously expressed.  Although Chen teaches a promoter that is active in stem cells and inactive in differentiated cells, Chen does not teach that the promoter is survivin.

However, Yu teaches a population of cells infected with the viral vector the Lenti­hTERTp-CD-IRES2-GFP (page 1886, column 1, paragraph3), which comprises the hTERT promoter region operably linked to a GFP gene (i.e. marker gene) and a cytidine deaminase (CD) gene (i.e. a drug dependent suicide gene that is toxic to cells in which the drug dependent suicide gene is expressed in the presence of a drug that renders the drug dependent suicide gene toxic) (page 1886, column 1, last paragraph), wherein the presence of the IRES permits the marker gene and the toxic gene to be simultaneously expressed when the promoter region is active.  Yu further similarly teaches using the population of cells comprising the viral vector comprising the tumor-specific hTERT promoter (page 1885, column 1, last paragraph) by treating the cells with the prodrug 5-flucytosine (i.e. a drug that renders the drug dependent suicide gene toxic) thereby inducing a suicidal effect in telomerase-positive cells but not in telomerase-negative cells (abstract).  Yu observed significant tumor growth suppression in the telomerase-positive tumors (abstract).  Yu concluded that the technology provides a valuable method to evaluate the therapeutic response or biological reaction for tumors in vivo (abstract).  Yu illustrates that the GFP expression from the viral vector enabled the monitoring of cell survival, thus indicating the efficacy of tumor-cell killing by the viral vector (Figure 2 and 3).


However Kosai teaches a population of stem cells that are "undifferentiated" (i.e. prior to differentiation of said stem cells) in a mixed population of differentiated and undifferentiated cells ([0018]).  Kosai teaches that such undifferentiated cells were infected (i.e. transfected) with a viral vector ([0066]), wherein the viral vector is preferably lentivirus ([0038]).  Kosai teaches that the viral vector comprises an expression cassette comprising a promoter region operably linked to a nucleic acid sequence encoding a cytotoxic factor ([0030], [0039] and [0066]), wherein the promoter region is preferably a survivin promoter, which is active in undifferentiated cells and inactive in differentiated cells ([0022]).  Kosai also indicates that any promoter that is specifically expressed in undifferentiated and/or tumor-causing cells can be used to drive a drug-dependent suicide gene, which is also preferably TERT and Nanog ([0020]).  Kosai specifically teaches the combination in which the promoter is the survivin promoter and is operably connected to the cytotoxic gene such as HSV-tk (i.e. a drug dependent suicide gene that is toxic to cells in which the drug dependent suicide gene is expressed in the presence of a drug that renders the drug dependent suicide gene toxic) (see [0065] and [0030]).  Kosai teaches that the undifferentiated-cell-specific expression of the cytotoxic gene results in targeted killing of the undifferentiated cells which is useful for eliminating such tumor­causing cells before the cells are used for transplant therapy ([0009]).

It would have been obvious to one skilled in the art at the time the invention was filed to replace the Nanog-deltaTK cassette in the lentiviral vector of Chen with the hTERTp-CD-IRES2-GFP cassette of Yu, because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results.  Each of Chen and Yu teach similar methods of 
It also would have been obvious to one of ordinary skill in the art to have used the survivin promoter of Kosai in place of the Nanog promoter in the viral vector of Chen or the hTERT promoter in the viral vector of Yu because it would have merely amounted to a simple substation of one known element for another to yield predictable results.  As discussed by Kosai, similar to TERT and Nanog, survivin is active in undifferentiated cells and inactive in differentiated cells ([0022]).  Each of the hTERT, Nanog and survivin promoters were known promoters known to be useful for driving target-cell specific expression of cytotoxic genes, specifically.  Therefore, one could have made this substitution and based on the teachings of Kosai it would have been entirely predictable that the survivin promoter would have been useful for inducing expression of a cytidine deaminase (aka coda) or delta-TK suicide gene specifically in an undifferentiated cell population.

Regarding claim 5, the embodiment in which the marker protein is green fluorescent protein is addressed above in the teachings of Yu.

Regarding claim 30, Chen teaches wherein the stem cells are mouse ES cells or iPS cells (section 2.1-2.2).



Claim 31 recites "A population of cells which are obtained by using a population of stem cells substantially not comprising differentiated cells” and “said population of stem cells being transfected with the lentiviral vector.”  The recitation of "A population of cells" refers to a product.  The recitation of "being transfected with the lentiviral vector" refers to a process step.  Accordingly, claim 31 is properly construed as a product-by-process claim. MPEP 2113 makes clear that "Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps" and that "determination of patentability is based on the product itself'.   
In the instant case, the obviousness of a population of undifferentiated cells infected by a lentiviral vector with a survivin promoter operably linked to a drug-dependent suicide gene and marker gene, such that the suicide and marker genes are simultaneously expressed is described above as applied to claim 28.  
According to the current specification “differentiation induction treatment” means “a treatment that induces stem cells into differentiated cells” ([0023]) and can entail “bringing a differentiation inducer for differentiation induction into contact with undifferentiated cells and culturing the cells under appropriate culture conditions using differentiation inducers” ([0069]).  As there is no special definition of “differentiation inducer”, differentiation inducer is interpreted to mean any product that brings about the differentiation of cells.  As such, “differentiation induction treatment” is interpreted to mean any process that brings undifferentiated cells into contact with a product that causes the cells to differentiate.
.

Claims 6 and 7 are rejected under 35 U.S.C.103 as being unpatentable over Chen (Chen et al. (2013) Biomaterials 34: 1701-1711, plus Supplemental materials, published December 4, 2012), Yu (Yu et al. (2012) Cancer, 118(7): 1884-1893) and Kosai (WO 2012/133674, see WIPO English translation) as applied to claim 28 above, in further view of Frost (US 2014/0057969, priority to March 22, 2012).

The teachings of Chen, Yu and Kosai are discussed above as applied to claim 28.
Regarding claims 6 and 7, Yu does not specifically teach wherein the fluorescent protein is a red fluorescent protein or mKate2.
However, Frost teaches similar non-viral vectors, which are modeled after viral vectors ([0222]) that exhibit anti-tumor or cytotoxic activities useful for treating cancer (abstract).  Frost similarly teaches expressing a "bystander" protein such as either HSV-tk or cytosine deaminase that interfere with cellular survival ([0022], [0147], [0148]) as well as reporter genes such as GFP or RFP that facilitate detection of the construct in vitro or in vivo that are co-expressed with the bystander gene by inclusion of an IRES ([0238]).  Frost specifically teaches that exemplary reporter genes include RFP, GFP, and mKate2 ([0354]). 


Response to Arguments
Applicants argue that the population of cells in the current invention and the population of cells in Kosai that are ultimately transduced with the lentiviral are different because Kosai’s population of cells consist of a mixture of undifferentiated and differentiated cells since the population had previously been induced to differentiate (see Remarks, section (A)(1), pages 9-11).  Applicants’ arguments with respect to claim 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The current rejection relies on Kosai’s teaching of the survivin promoter used to control expression of a drug-dependent suicide gene and not the cell population used in Kosai.  Instead the current rejection relies on Chen’s teachings of an undifferentiated cell population that is transduced with the lentiviral vector before differentiation, as described above.

Applicants argue that the structure of the cells in the present invention and in Kosai are different because the lentiviral vector used in Kosai requires viral structural proteins to enable the virus to conditionally replicate in undifferentiated cells (Remarks, section (A)(2)).  This argument has been In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 28 recites a “lentiviral vector comprising” (emphasis added).  This open language of the claim allows other features to be present in the viral vector including “genes encoding virus structure constructing elements such as envelop proteins” (see Remarks, page 11, last paragraph).  Thus the lentiviral vector in Kosai is encompassed by the claimed lentiviral vector.
Nonetheless, in view of the new rejection, Chen teaches a lentivirus plasmid containing the stem-cell specific promoter operably linked to the drug-dependent suicide gene transiently transfected into 293T cells along with ViraPowerTM  Lentiviral packaging mix (Invitrogen) for production of the lentivirus particles.  According to Invitrogen (ViraPower™ Lentiviral Expression Systems, Manual Version G, published 14 April, 2006 (25-0501)), the ViraPowerTM  Lentiviral packaging mix contains three plasmids: pLP1, pLP2 and pLP-VSVG (pg vii).  pLP-VSVG provides the coding sequence in trans for the envelope protein needed for lentiviral production by 293T cells (pages 34-35).  Furthermore, the “lentiviral construct contains a deletion in the 3′ LTR that leads to self-inactivation of the lentivirus after transduction into mammalian cells.  Once integrated into the genome, the lentivirus can no longer produce packageable virus (Invitrogen, page 22).  There is also no indication in Chen that the pLV vectors contain any structural proteins or are not “normal” lentiviral vectors.  Finally, the transduced stem cells in Chen “exhibited an extensive self-renewal capacity and could be passaged in a routine manner” (Section 3.2), indicating that the lentivirus used in Chen either cannot replicate in stem cells or that its replication does not kill undifferentiated cells.  

Applicants also argue that the timing of cell transduction with the lentiviral vector is different between the present invention and Kosai, and due to the structural differences between the lentiviral vectors, a transduced undifferentiated stem cell population can be generated and available as a long term source of undifferentiated cells for differentiation in the present invention, but not in Kosai (see Remarks section (A)(3), page 14, last paragraph).  The applicants also argue that the attribute of the present invention of producing a long term source of undifferentiated is an advantage of the present invention over Kosai (see Remarks, section (A)(4), page 15).  The Declaration filed July 30, 2021 showing the survival and proliferative ability of the transduced stem cells over 11 days has been fully considered, but the data is not sufficient to out-weigh the rejection in view of Chen.  Chen also teaches that undifferentiated stem cells transduced with a lentivirus containing a stem-cell specific promoter operably linked to a drug-dependent suicide gene  exhibit an extensive self-renewal capacity and could be passaged in a routine manner” (Section 3.2).  Thus, although the present invention offers an advantage over Kosai, it is not an unexpected advantage.  One skilled in the art would expect that the population of undifferentiated cells transduced with a lentivirus would be capable of long term survival and proliferation, in view of Chen.

Finally, Applicants argue that none of the secondary prior art references in the previous office action (see Final rejection, dated April 2, 2021), including Yu (2012) (herein referenced as “Yu”), teach transducing undifferentiated cells for the purpose of producing a long term source of transduced undifferentiated cells (see Remarks, section (B)).  Applicants’ arguments have been considered but are moot because the new ground of rejection for claims 28 and 31 do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As described above, the current rejection relies on Kosai’s teachings of preferably using the survivin 

Conclusion
No claims are allowable

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A. KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/CATHERINE A KONOPKA/              Examiner, Art Unit 1636                                                                                                                                                                                          
/NEIL P HAMMELL/               Primary Examiner, Art Unit 1636